Citation Nr: 1709840	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 14, 2014 for the award of a 10 percent rating for right wrist tendonitis. 

2.  Entitlement to an effective date prior to January 14, 2014 for the award of a 10 percent rating for left wrist tendonitis. 

3.  Entitlement to an effective date prior to September 6, 2013 for the award of a 10 percent rating for right knee patellofemoral pain syndrome. 

4.  Entitlement to service connection for a left knee disability.
 
5.  Entitlement to service connection for a disability manifested by chronic cough and shortness of breath. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1984 to January 1988 and from December 1995 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2015 decision, the Board granted and assigned effective dates for the Veteran's claims for increased ratings for his right knee, right wrist, and left wrist.  Thereafter, the Veteran appealed the assigned effective dates to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision as to the effective dates for the increased evaluations for the right knee, right wrist, and left wrist and remanding these matters to the Board for actions consistent with the Joint Motion.  These issues are now properly before the Board.

In the October 2015 decision, the Board remanded the issues of entitlement to service connection for a left knee disability and a respiratory disability.  As there has not been compliance with these directives regarding the respiratory disability, it is again remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Since December 30, 2009, the Veteran's right wrist tendonitis has been manifested by painful motion.

2.  Since December 30, 2009, the Veteran's left wrist tendonitis has been manifested by painful motion.

3.  Since December 30, 2009, the Veteran's right knee patellofemoral pain syndrome has been manifested by painful motion.

4.  The Veteran's left knee patellofemoral pain syndrome had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 30, 2009 for the award of a 10 percent rating for right wrist tendonitis are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2016).

2.  The criteria for an effective date of December 30, 2009 for the award of a 10 percent rating for left wrist tendonitis are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2016).

3.  The criteria for an effective date of December 30, 2009 for the award of a 10 percent rating for right knee patellofemoral pain syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

4.  The criteria for entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Ratings and Effective Dates

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Also reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, such that a claimant with painful motion is deemed to have limited motion under DC 5003 even though actual motion is not limited).  Moreover, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


Discussion - Earlier Initial Compensable Ratings for the Wrists and Knees

The Veteran filed the claims seeking entitlement to service connection for a left wrist disability, a right wrist disability, and a right knee disability in September 2009, prior to his separation from active duty on December 29, 2009.  Although actual evidence of arthritis was not established by the record until September 2013 for the right knee and January 2014 for the bilateral wrists, the Veteran has competently and credibly reported pain in each of these three joints at the time his claim was filed.  See, e.g., September 2009 VA Form 21-526, page 13 (pain in right knee; February 2010 VA examination report (indicating pain in the wrists since 1980s and in right knee since 2006).

Under the legal criteria, Pettiti, and Burton discussed above, the Veteran is entitled to an initial 10 rating for each of these disabilities from December 30, 2009, the day after his separation from service, which is the earliest effective date available by law.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 



Discussion - Left Knee Disability

The Veteran asserts that his chronic left knee pain is related to service.  The Board agrees.  An October 2005 STR reflects the Veteran sought treatment for left knee pain for the previous month, with pain occurring exclusively with running.  The provider noted tenderness to palpation and mild crepitus.  The diagnosis was patellofemoral pain syndrome. 

Additionally, the Veteran had a VA knees examination in February 2010.  The provider noted that there was no crepitus but there was palpable clicking and popping that seemed to come from the patella.  The diagnosis was again bilateral knee patellofemoral syndrome.  

As left knee patellofemoral pain syndrome was diagnosed during the 2010 VA examination and in service, the benefit sought on appeal is granted. 


ORDER

An effective date of December 30, 2009 for the award of a 10 percent rating for right wrist tendonitis is granted.

An effective date of December 30, 2009 for the award of a 10 percent rating for left wrist tendonitis is granted.

An effective date of December 30, 2009 for the award of a 10 percent rating for right knee patellofemoral pain syndrome is granted.

Service connection for a left knee disability is granted.


REMAND

As noted in the October 2015 remand, the September 2013 VA examiner noted that "[i]f [the Veteran] were to undergo a proper evaluation from a pulmonologist the cause of his cough and dyspnea could be firmly established and a proper diagnosis with a known cause made."  A VA examination with a pulmonologist was thereafter ordered by the Board.  However, the January 2016 VA examination was performed by an osteopath, with no rationale provided for the conclusions reached.  Accordingly, remand to comply with the prior remand directives is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  Updated records should also be secured.

Accordingly, this remaining issue is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination with a pulmonologist to determine the nature and etiology of his chronic cough and shortness of breath.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

Based on the examination results, the examining pulmonologist is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all disabilities related to the Veteran's chronic cough and shortness of breath.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In addressing this question, please discuss the Veteran's exposure to chemicals, paint, rust, mold, and metals on active duty, the June 2003 post-deployment medical assessment in which the Veteran endorsed shortness of breath and/or problems with wheezing, chronic cough, chronic or frequent colds, and ear, nose, and throat trouble, and the long history of chronic cough for seven years, with onset in approximately 2003.

Please provide a robust rationale for all conclusions reached.  
3.  After undertaking any additional development deemed appropriate, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


